This appeal is from a conviction upon an information filed in the district court of Greer county, charging the sale of liquor to a minor. Upon the authority of Nowakowski v. State, ante,116 P. 351, just decided, the trial court was without jurisdiction of the cause; and the information is not transferable to the county court. Fred Wychoff v. State, ante, 116 P. 355, just decided.
The judgment of the lower court is therefore reversed, and the cause remanded, with directions to dismiss the same.
FURMAN, P.J., and DOYLE, J., concur; ARMSTRONG, J., disqualified and not sitting.